Mo.o\-m-ooB2Z-                            "~T5teSc?CnOtewV$




                                     ^ec^^fCTtttyc^CTyctTtXTP^ptg^f^^Jrr^^^tt^^tJ'^^ctya-gVjC^ £-;.
    ft v.   ,v\n   v *i     Uv

                                                                                                      >5d3.


    SAduwlt rite, V&i (Wtftusefl M&^wiw^^




                     oY \J\\V\. ..       .0 \ \             V       .^
                                                            5voi(2teor




%4)•ww**»«»^^
                                                                                    fem&mi^a^^S
                                                                   ^£


    iHVk^AW                                                      rg«"                       -
—O^UvQl>-A-ce©^^^                                                    f^HIL 'X



t
                                       IkteX £«tAaeEk9e,



&e/^*M^fed1-313U&                                                                                                   i




  ,\^Uuvc.oir

                                                                                                                   •n°£ -

                                            tt-CC**3PC«£«*«tf=> CCBi                                             ^^r—
                                                                                         C«etcmcc£*raEe«cc0i!?a0{X>cn>c«3< <




                                                                /Pnce**t»?t«ac«=e=>cypt*te*cwFeKai««e)CTo<>cCT3g3                                                                                                                                                  A
        ~'toftjer
                   Visibility was good due to daytime hours and artificial interior lighting.
                                                               NARRATIVE                                       ;„
                   On 10-12-13, MDeputy V. RamirezAinit 41d34, was dispatched to 942 Fruitvale-in reference to an Agg Assault,
                   Comments advised a black male with a gun had assaulted someone at the residence. Comments advised the                      ,
                   suspect had left the location running down the street heading towards WestRd!;. ^b v>\k£pVi&fs), W^*GVW£TA 'Alltiii
                   Upon arrival I was met by homeowner Cheryl Roberson who stated her room mate's boyfriend Weylin Alford came
                   over and broke out a window to her house and made entry. She stated he then attacked her room mate Audra
                   Shannon. Ms. Roberson advised she told him she was calling the policeat which time she ran next door to a
                   neighbor's house to get help. Ms. Roberson advised she believed(she saw him with a gun but she was not for

                   I immediately began in-servicing the area for the suspect at which time I was flagged down by a wjtngss who
                   advised the male was at the Dollar General located at 10092 Veterans Memorial. I arrived at the Dollar General
                   and observed the suspect walking through the parking lot. I-pulled up to him in a marked patrol vehicle and ",
                   ordered him at gun point to lay down on the ground. The male failed to comply with my orders several times but
                   eventually he compliedfDeputy Ite/ma unit 41d26, made the location who assisted me in detaining the suspect in
                   handcuffs. No gun wasUnd^^^
                   The suspect who was very belligerent was taken back over fo the-original scene where he was positively identified
                   by both complainantsr»VStA-^iEfcig                                                                  "~~~"          " ~~~           :-
                   Complainant Shannon stated she and Alford have been dating for 1 yx. She stated she has recently move iri with
                   a friend at 942 Fruitvale and he is upset about it. She stated today he came over and wanted her to come
                  joutside^She refused to. so he began beating on the front door. Ms. Shannon stated after being denied entry,         • r.
                   Alford picked up a five gallon bucket and threw it through the front window, causing it to break. She stated Alford
vi/'iits^f         then climbed inside the house and attacked her. She stated he began hitting her in the face with a closed fist                     £(\
•IJllji^.tUlS      which dazgtH h^r shp stated he(hit several times which resulted her receiving a laceration to her upper lip,—^r^C-.f ^
alrtlu-vt •
                   swelling/around her entire face and/several scratches about her neck and head. ^                    ~ •               vifo'^^,
                         __                                                *•   ••.•••'                                        .         Qeipce-v &SE&
]A^_ _                   Shannon stated her roommate told him she was calling. the police
                                                                                    .     at which .time he .left running down the^ vw.^
^JvVJteifstreet heading towards West rd. Mj^Shannon stated she is now in extreme.pain_and_discomfort and she wants to£^&
 )£§§£ press charges.                                                                            -•                                      . ^e Se,
 M*$jw£Ms. Shannon provided a written voluntary statement-see-attached form.
                 ^Harris County EMS medic # 98 made the location who transported Ms.              Shannon to Houston Northwest hospital sewfe
         £/ for treatment,
                   Report Officer                                                   Printed At        .. ' •

     I S15367/RAMIREZ
 VlACfl\S                                             JR, V.     S,                 09/10/2014 14: 49                   Page 3 of 4           D
°^W<
^_^
                        NOS. 1387013,1404673,1404710,1415757,1417819
                                                                                                   uf^
The State of Texas                                              In The District Court Of
                                                        §
       vs.
                                                        §       Harris County, Texas
WEYLIN ALFORD,
                                                        §       177th Judicial District
Defendant


                                         Faretta Warnings                       ^£§7
                             Waiver ofCourt Appointed Counsel &&
       The Court:                                 J^"
       1) inquired as tothe accused's age, fijtekground, education, and experience, including
             legal experience;             #>
       2) informed the accused thajjjg^ile he /she may waive the right to counsel and insist on
                                          rjt


             self-representation,hewshe may not obstruct the orderly procedure in the courts or
             interfere with the faj^dministration ofjustice. See Webb v. State, 533 S.W.2d 780,
             784 (Tex. CrirpM: 1976);
       3) informed thCac.cused of a) the general nature of the offense charged and the possible
             penaitiesjtawhat there are technical rules ofevidence and procedure with which he /
             shew}&$e obligated to comply; b)that he / she will not be given special consideration
                      of his / her lack of legal training or legal experience; c) he / she has no right to
             standby counsel. See Scarbrough v. State, 111 S.W.2d 83,88 (Tex. Crim. App. 1989).
       4) informed the accused that because he / she is less likely to comply with the rules of
             evidence and procedure, he / she may be disadvantaged in trial and on appeal. See
             Johnson v. State, 760 S.W.2d 277 (Tex. Crim App. 1989)




                                                Faretta Order
                                                   Page I

                                                    9
                                                      m
                                                                                                         V-:v.S

                              WAIVER OF RIGHT TO COUNSEL

        The Court has advised me of my right to representation bycounsel in the charges pending
against me. The Court further advised me that if I were unable to afford counsel, an attorney
would be appointed for me free ofcharge. Understanding my right to have counsel appointed for
me free of charge if 1am not financially able toemploy counsel, I wish to waive that right. I
further request the court to allow me proceed with my case without an attorney being appointed for
me. Wishing to proceed pro se, I waive my right to counsel.                       
       The Court FINDS that the defendant has sufficient age,4>a^kground, education, and
competency to understand the implications and dangers ofsejgrepresentation.
       The Court FINDS that defendant has been informeoH) of the general nature of the offense
changed and the possible penalties if he / she is convicted ofthe offense; 2) that there are technical
rules of evidence and procedure with which he wiloe obligated to comply; 3) that unfamiliarity
with the technical rules ofevidence and proce                                                                                                                            ^

                           Harris County Criminal District Docket Sheet
3/4/2014     Reset Upon Defense Request, 3/28/201409:00 AM DCM ComprehensivePreTrial Conference

3/28/2014    Defendant ALFORD, WEYLIN appeared with counsel AGUIRRE, JUAN JOSE.

3/28/2014    MOTION FILED: PSYCH EXAM COMPETENC


3/28/2014    ORDER: COMPETENCY EXAM GRANTED


3/28/2014    Reset Upon Defense Request, 5/14/2014 09:00 AM DCM Comprehensive PreTrial Conference

4/23/2014    MOTION FILED: PROSE-PRETRL HEARING


4/23/2014    MOTION FILED: PROSE-LIST WITNESSES


4/23/2014    MOTION FILED: PROSE-DISCLOSE AGRMN


4/23/2014    MOTION FILED: PROSE-PROHIBIT STMNT


4/23/2014    MOTION FILED: PROSE-DSCVRY GRD JRY


4/23/2014    MOTION FILED: PROSE-QUASH ENHNCMNT


4/23/2014    MOTION FILED: PROSE-SET ASIDE INDT


4/23/2014    MOTION FILED: PROSE-SUPPRESS EVID

4/23/2014    MOTION FILED: PROSE-WRITTEN RULE


4/23/2014    MOTION FILED: PROSE - REDUCE BAIL


5/14/2014    Defendant ALFORD, WEYLIN appeared with counsel AGUIRRE, JUAN JOSE.

5/14/2014    Reset.Upon Defense Request, 9/03/2014 09:00 AM Pre-Trial Motions

8/13/2014    MOTION FILED: PRSE HYRID REPRESENT


8/13/2014    MOTION FILED: PRSE DISCVY&INSPECT


8/13/2014    MOTION FILED: PRSE IN LIMINE-


8/13/2014    MOTION FILED: PRSE APPT INVEST


 9/3/2014    DefendantALFORD, WEYLIN appeared with counsel AGUIRRE, JUAN JOSE.

 9/3/2014    ORDER: DF DISCOVERY


 9/3/2014    Defendant ALFORD, WELIN WAYNE appeared in person with Counsel AGUIRRE, JUAN JOSE. Interpreter N/A
             MGILLIAM appeared forthe State. Court Reporter: LINDA HACKER
             Judge Presiding: PATRICK, RYAN KELLEY GOEB
             At9:44am the defendant was admonished aboutno extratime will be given ifa new attorney is hired or ifhe
              represents himself, until 9:58 am.
 9/3/2014     Reset By Court, 10/01/2014 09:00 AM Jury Trial

 9/19/2014    Defendant ALFORD, WEYLIN appeared with counsel AGUIRRE, JUAN JOSE.

 9/19/2014    MOTION FILED: PS DISM CRT APT ATTY


 9/19/2014    ORDER: PS DISCOV/INSPECT GRNT&DENI


 9/19/2014    ORDER: DENIED LIMINE PROSE


 9/19/2014    ORDER: GRNTD DISCLS AGRMT DEAL P/S



                                                                                                              Page 2 of 5

                                                                                                  11/26/2014 -|1:42l25LAM




                                                           TL
                           Harris County Criminal District Docket Sheet
10/1/2014    Defendant ALFORD, WEYLIN appeared in person with CounselAGUIRRE, JUAN JOSE stand bycounsel,
             ALFORD, WEYLIN. InterpreterN/A MATTHEW GILLIAM appeared for the State. Court Reporter: LINDA
             HACKER Judge Presiding: PATRICK, RYAN KELLEY GOEB
             At 10:47 a.m. court came to order; both sides announced ready for trial; a panel of 63 jurors was seated,
             welcomed, and admonished bythe Court. At 11:30a.m. the State began Voir dire examination until 11:59a.m.,
             thereafter the court took a break until 12:18 p.m.
             Juror # 26 leftduringa break, both sides have no objection to go forward.
             At 12:25 p.m. the Defendant waived Voir dire.
              At 12:27 p.m. strikes were made until 12:52 p.m.
             No objections from both sides.
              Apanelof 12 with 1 alternate was selected; thereafter the Court breaksforlunch until 2:04p.m.
             Juror# 8 was released from jurydutybothsides had no objections; the alternatewas placed on the panel.
             At 1:03 p.m. outside the presence of the jury Court business taken up until1:14 p.m.
             At 2:04 p.m. jury impaneled and sworn in and the State read indictment to which the defendant pled NOT
             GUILTY.
             At2:05 p.m. the State began openingstatement until 2:09 p.m., thereafterthe defendantbegan opening
             statement until 2:09 p.m.
             At2:09 p.m.the State calls its 1st witnessto the stand was sworn in and testimony began until 2:39 p.m.
             At 2:40p.m.the state callsits 2ndwitness to the stand was sworn inand testimony began until 2:59 p.m.
             At 2:59 p.m. the State calls its3rdwitness tothe standwas sworn in and testimony began until 3:25 p.m.
             At 3:26 p.m. the State rest, the Defense rest.
             At 3:26 p.m. the Court took a break until 3:42 p.m.
             At3:39 p.m. Court took up Court business outside the presence of the jury until 3:41 p.m.
             At3:43 p.m.the courtread the charge until 3:49p.m.; thereafterthe State waived right to close.
             At3:49 p.m. the defendant began closingargument until 3:50 p.m.
             At 3:50 p.m. the State began closing arguments until3:53 p.m.
             At 3:53p.m. deliberation began until 4:44p.m., thereafter the jury and admonish, instructed to return to return
             8:30 a.m. on 10-02-2014.
10/1/2014    Continued 9/19/2014 09:00 AM Other


10/2/2014    Defendant ALFORD, WEYLIN appeared with counsel AGUIRRE, JUAN JOSE.

10/2/2014    ORDER: GRNT TERMINAT SELF REPRESNT

10/2/2014    Defendant ALFORD, WEYLIN appeared inperson with Counsel AGUIRRE, JUAN JOSE standbycounsel,
             ALFORD, WEYLIN. Interpreter N/A MATTHEW GILLIAM appeared for the State. Court Reporter: LINDA
             HACKER Judge Presiding: PATRICK, RYAN KELLEY GOEB
             At 8:55 a.m. the jury began deliberating until10:53 a.m.
             At 10:51 a.m. outside presence ofjurors Court business taken up thedefendant wasinformed he would not be
             representing himself point forward, Attorney Juan Aguirre isattorney ofrecord until 10:52 a.m.
             At10:53 a.m. the juryis seated and read back began until 10:55 a.m.
             At10:55a.m. the juryreturns to resume deliberation until 11:04a.m.
             At11:04a.m. the juryis seated and a verdict has been rendered guilty.
             At 11:05 a.m. theStatewaved opening statement on punishment, thereafter theStatecalls its 1st witness to the
             state was sworn in and testimony began 11:23 a.m.
              At11:24the State calls its 2nd witnessto the state was swornin and testimony began until 11:35a. m.
              At 11:35 a.m. the State calls its 3rd witness tothe state was sworn in and testimony began untilil:44 a.m.,
              thereafter the Court took a break until 12:04 p.m.
              At 12:02 p.m..the Court took upCourt business outside the presence ofthejury until 12:04 p.m.
              At 12:05 p.m. thejury reseatedand the State recalls a witness to the stand until 12:09 p.m.
              At 12:09 p.m. theState calls its 4the witness tothe stand was sworn prior and testimony began until 12^21 p.m. ,_        (OTeclvbVb)
              At 12:22 p.m. the State arraigned the defendant on the extraneous and the defend ant pled TRUE. NtTVfctfe-—
              At 12:24 p.m. the Staterecalls a witness tothestandandtestimony resumed until 12:38 p.m.
              At 12:38 p.m. theCourt took a break until 1:29 P.M., thereafter the Court took lunch break until 2:38 p.m.
              At 1:23 p.m. the Court took up Court business until 1:28 p.m.
              At 2:40 p.m. thejury is reseated andthe State calls its5th witness tothestandwassworn in and testimony •
              began until 3:04 p.m.
              At3:04 p.m. the Courttooka break until 3:10 p.m.
 10/2/2014    JuryConviction And Sentenced 10/06/2014 09:00 AM Other

 10/6/2014    Defendant ALFORD, WEYLIN appeared with counsel AGUIRRE, JUAN JOSE.

 10/6/2014    Appeal BOND SET AT $0
              NOTES : NOTICE OF APPEAL FILED
 10/6/2014    ORDER: PREP STMT FACT APPEAL GRNTD


 10/6/2014    Notice of Appeal Filed

 10/7/2014    Assigned to 1st Court of Appeals


                                                                                                                         Page 4 of 5

                                                                                                        11/26/2014 11:42 J5.AM




                                                                  *
                                                                  •gjL
                                                                                             -^»




     -   «efiAsCcu>cfvvjtfe^K^/kfte^EMSb^itd'A^dadirndl.uIhISjIAIiI

AdMa^ksi^^                                                                               _. !
           r« DeputySvfeW- WjftGnmg*^hm^m\)ty(MEt&U
%«




%


                                                                      fttarxJtteeaorawct^ocCT^oBac




                                  fah% wetW^lfeisi^cyiiuirto
                                              ^iM%«WMa&i                           fete;




                                    lt^nr*i
                                      A
                       ^THM^V-of?C£C^v^iV\vsVeN JV^cii
     ,Mi&Efej Kidrlcs,it^piY\^s w^kAtt^fcAcefi_y_£y|_%3efe!\.Ga^




^^io*^^




                                                               \?
          tiJjta&ij^^
     w



              Kt*   Jj^X
                                                    JtH66C£!EC>ee»c«3oc.




          S
                                                ^JjXA&^BroftwiX
                            ©
                      Ha.jbk)Smi




\»«<>Ct>£>GC,c,fc*>




©
                                    A?QMmeK)V i
       tl'M-




S^to* :c«wcm t\m&*hi 4 U^ ^                                                         _




cfc
3^i\^3^558^^                              -        7....,._ ^..fti8*&Aiy^ __
                                                  4a^|M>
       a
 (LtrA^K       l\ftY\N\   iMWcwsy                 »&*
                                                                  l'   i tO




                                                                  ^JLcttG&fOC&XCttX&XtC
                           t>,   a


rtK&wtos




           /(pcevct*ta$e



^^^jsAw^'ffi^W^
taflWA Mte^GuAIdfiQMQE^di^



,_ _ ._-,               -r„__ f\Sl^iWfe%f^^^
                                                              ftMseftfeg




                                                                WW£^MS^&r^4
(NEXs»ianviM^^^&^Kq^j?!!^^Yf.^^^!£%CAS^i«^€&^/AnDfitS^*'^^9'**^)^^j»«t^amvv*\^i^i~Kmffi                                                       dh^W-w^ftfl




.yirt.to          tews vtorUtea)ta»lfcteWwM®^
           V«3«^awU«t'5 K%i$c*JsUrtt^ilteh^tjjWte IafrAunKcEOg:
                                          (™60O«t>O—
M^ g^MCj fetes,%$ p&dpi^X^^

%i^MM>^0\ .pt^^^K^BJo^w^ €?^VvM^Gli^rO^

£xm     ....   „... _..   „.. .   ....    ....
                  hfiQW&WZ

            slW^Wfi
afotofaM:                                  >5£&%daS&m£-
                  ^wc^pecd........ .,   - _„_

c1




f^MWfc                       -.,.-.             ,..._




                                                        fe
Nt^MfoiwA
    \fe.'           m^^m   k




£




                      U




            i   i



       to
it   . \V   J^ \Ui   .W.   * t>   \   A /v_ A   li'   Iv   \   «   t, ft   t « .   -   to




m




                                                                                            i^Wte-   );|l
 ^w
.«       _ "        Kjy   ________




                            !:top^%Ed-%iM




aqKtN£
               (M
                                                    mMd~
                                                           'S




fe£#&-efc^^                                 -._
              ....-..._..;_         w& Vh&&fymg>> rf^&w^Wv
...    Iw




                                                      oooe>:




%

                        fytitXL

              WD




                                  ftgteJJIfeft
Opinion issued August 25, 2015




                                    In The


                             Court of Appeals;
                                   For The

                         $ trtft ^District of Cexa*

                             NO. 01-14-00822-CR



                       WEYLIN ALFORD, Appellant
                                      V.

                     THE STATE OF TEXAS, Appellee




                   On Appeal from the 177th District Court
                           Harris County, Texas
                        Trial Court Cause No. 1404673



                      MEMORANDUM OPINION

      A jury convicted appellant Weylin Alford of the felony offense of burglary

of a habitation with intent to commit assault. See Tex. Penal Code Ann.

§ 30.02(a)(1) (West 2011). After finding an enhancement paragraph to be true, the
jury assessed appellant's punishment at thirty years' confinement in the

Institutional Division of the Texas Department of Criminal Justice. See id.

§ 12.42(b) (West Supp. 2014). Appellant timely filed a notice of appeal.

      Appellant's appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.

1396(1967).

      Counsel's brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly

reviewed the record and he is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist] 2006, no pet.).

      In his pro se response, appellant argues, among other things, that the

evidence is insufficient to support his conviction, he received ineffective assistance

of counsel, the State failed to disclose evidence in violation of Brady v. Maryland,

373 U.S. 83, 183 S. Ct. 1194 (1963) and the trial court abused its discretion when it

denied several of appellant's pretrial motions and prevented him from introducing

the police report into evidence. Appellant further contends that the trial court
violated his constitutional rights when it terminated appellant's self-representation

and appointed counsel to represent him and ordered appellant shackled for the

remainder of trial.


      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

       We affirm the judgment of the trial court and grant counsel's motion to

withdraw.1 Attorney Glenn J. Youngblood must immediately send appellant the



1      Appointed counsel still has a duty to inform appellant of the result of this appeal
       and that he may, on his own, pursue discretionary review in the Texas Court of
       Criminal Appeals. See Ex Parte Wilson, 956 S,W.2d 25, 27 (Tex. Crim. App.
       1997).
required notice and file a copy of the notice with the Clerk of this Court. See Tex.

R. App. P. 6.5(c).

                                  PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.
Do not publish. Tex. R. App. P. 47.2(b).
  WEYLIN ALFORD
! CONNALLY UNIT - TDC# 1980499
"; 899 FM 632
   KENEDY,TX 7.8119
                                   O    O'
                                                                                     .?
                                   /^//fI/0i'/////'//O/i'/,W'^^/^^//"l/,i!'l///,//        dy;1l
                                 ik
                                 ffl.